DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-23-36, 38-45 is/are, as best understood, rejected under 35 U.S.C. 102(a)(1) as being anticipated by Restarick (US 6951252). 

Regarding claim 1, Restarick teaches:
A downhole valve (Restarick comprising one of 88/104/144/166), the valve comprising: 
an electric motor (Restarick 5:25-35, 7:7-15, 8:16-28); 
a motor controller (Restarick 5:25-35, 7:7-25, 8:16-28, 9:5-45); 
at least one sensor (Restarick one of 124, 126, 128); a valve plug (Restarick comprising one of 88/104/144) moveable between a plurality of valve positions (Restarick 5:15-35, 8:6-17) within the valve, wherein the motor is configured (Restarick 7:15-25, 8:6-35, 9:5-40) to move the valve plug based on measurements provided by the at least one sensor.

Regarding claim 2, Restarick teaches:
The valve of claim 1, wherein the motor controller comprises a digital encoder (Restarick 5:35-6:4, 8:65-9:5).

Regarding claim 3, Restarick teaches:
The valve of claim 2, wherein the digital encoder provides (Restarick 5:35-6:4, 7:15-25, 8:6-35, 8:65-9:40) information to the motor controller based on measurements from the at least one sensor.

Regarding claim 4, Restarick teaches:
The valve of claim 1, further comprising a circuit board (Restarick 9:5-11) coupled to the motor controller and the at least one sensor.

Regarding claim 5, Restarick teaches:
The valve of claim 1, wherein the motor controller is responsive to electronic signals from a remote location (Restarick 7:15-25, 8:6-35, 9:26-40).

Regarding claim 7, Restarick teaches:
The valve of claim 1, wherein the valve is configured to be set to a particular open percentage (Restarick 5:25-35, 8:6-17).

Regarding claim 8, Restarick teaches:
The valve of claim 1, wherein an opening of the valve is adjustable to a particular open percentage (Restarick 5:25-35, 8:6-17).

Regarding claim 9, Restarick teaches:
The valve of claim 1, wherein the valve is configured to be set at a desired valve opening setpoint (Restarick 5:25-35, 8:6-17).

Regarding claim 10, Restarick teaches:
The valve of claim 1, wherein movement of the valve plug controls (Restarick 5:25-35, 8:6-17) an orifice size of the valve.

Regarding claim 11, Restarick teaches:
The valve of claim 1, wherein the valve plug is configured to be manually adjusted (Restarick 5:57-6:4, 7:15-25) from electronic signals provided at a remote location (Restarick 5:57-6:4, 7:15-25, 8:6-35, 8:65-9:40) based on one or more measured parameters from the at least one sensor.

Regarding claim 12, Restarick teaches:
The valve of claim 1, wherein the valve plug is configured (Restarick 5:57-6:4, 7:15-25, 8:6-35, 8:65-9:40) to be automatically adjusted by the motor controller based on one or more measured parameters from the at least one sensor.

Regarding claim 13, Restarick teaches:
The valve of claim 1, wherein a position (Restarick 5:57-6:4, 7:15-25, 8:6-35, 8:65-9:40) of the valve plug is adjustable by information provided by the motor controller.

Regarding claim 14, Restarick teaches:
The valve of claim 1, wherein the valve is configured (Restarick 5:57-6:4, 7:15-25, 8:6-35, 8:65-9:40) to be set to a closed position or an open position based on one or more measured parameters from the at least one sensor.

Regarding claim 15, Restarick teaches:
The valve of claim 1, wherein the valve plug is configured for incremental control (Restarick 5:25-35, 8:6-35) of fluid flow through the valve.

Regarding claim 16, Restarick teaches:
The valve of claim 1, wherein the valve plug is configured for incremental movement (Restarick 5:25-35, 7:15-25, 8:6-35) based on signals provided by the motor controller.

Regarding claim 17, Restarick teaches:
(Restarick 5:25-35, 7:15-25, 8:6-35) for incremental movement based on signals provided by the at least one sensor.

Regarding claim 18, Restarick teaches:
The valve of claim 1, wherein the at least one sensor comprises a pressure sensor (Restarick 8:17-35).

Regarding claim 19, Restarick teaches:
The valve of claim 1, wherein the at least one sensor comprises an integrated pressure and temperature sensor (Restarick 8:17-35).

Regarding claim 20, Restarick teaches:
The valve of claim 1, wherein the at least one sensor comprises a first sensor (Restarick one of 124, 128) configured to measure annular tubing pressure and a second sensor (Restarick other of 124, 128) configured to measure internal tubing pressure.

Regarding claim 21, Restarick teaches:
The valve of claim 1, further comprising a position sensor that provides positive feedback (Restarick 6:1-4) of a position of the valve plug.

Regarding claim 22, Restarick teaches:
(Restarick 11:55-67) from the at least one sensor to the motor controller.

Regarding claim 23, Restarick teaches:
The valve of claim 1, further comprising an inlet port (Restarick one of near 86/110, near 90) and an outlet port (Restarick other of near 86/110, near 90), wherein the valve plug is located in a valve chamber (Restarick near 88/104/144) between the inlet port and the outlet port, wherein the inlet port is in fluid communication with the outlet port when the valve plug is an open position.

Regarding claim 24, Restarick teaches:
A downhole valve system, the system comprising: a tubing sub (Restarick 130/64) with a valve opening (Restarick near 90) in an exterior wall of the tubing sub; and a valve assembly (Restarick comprising one of 88/104/144/166) coupled to the tubing sub, wherein the valve assembly comprises an electric motor (Restarick 5:25-35, 7:7-15, 8:16-28), a motor controller (Restarick 5:25-35, 7:7-25, 8:16-28, 9:5-45), one or more sensors (Restarick at least one of 124, 126, 128), a first port (Restarick one of near 90, near 86), and a second port (Restarick other of near 90, near 86), wherein the valve assembly is configured (Restarick 5:5-15, 7:1-25, 8:6-17, 10:31-40, 11:33-43, 56-67) to control fluid flow between an interior portion of the tubing sub and an exterior portion of the tubing sub based (Restarick 5:57-6:4, 7:15-25, 8:6-35, 8:65-9:40) on monitored downhole parameters from the one or more sensors.

Regarding claim 25, Restarick teaches:
The system of claim 24, wherein the first port is in fluid communication with an interior portion (Restarick near 90) of the tubing sub, wherein the second port is in fluid communication with an exterior portion (Restarick near 86/74/168) to the tubing sub.

Regarding claim 26, Restarick teaches:
The system of claim 24, wherein the first port is a lateral port (Restarick near 90) and the second port is an axial port (Restarick near 86).

Regarding claim 27, Restarick teaches:
The system of claim 24, wherein the at least one sensor comprises an integrated pressure and temperature sensor (Restarick 8:17-35).

Regarding claim 28, Restarick teaches:
The system of claim 24, wherein the at least one sensor comprises a first sensor (Restarick one of 124, 128) configured to measure annular tubing pressure and a second sensor (Restarick other of 124, 128) configured to measure internal tubing pressure.

Regarding claim 29, Restarick teaches:
The system of claim 24, wherein the at least one sensor comprises a first sensor (Restarick one of 124, 126, 128) fluidly coupled to an inside portion of the valve (Restarick one of 124, 128) fluidly coupled to an inside portion of the tubing string.

Regarding claim 30, Restarick teaches:
The system of claim 24, wherein the valve assembly comprises a valve plug (Restarick comprising one of 88/104/144) located between the first and second ports in a valve chamber (Restarick near 88/104/144), wherein a position of the valve plug is responsive (Restarick 5:35-6:4, 7:15-25, 8:6-35, 8:65-9:40, 11:56-67) to information provided by the motor controller.

Regarding claim 31, Restarick teaches:
A method of operating a downhole valve, comprising: providing a downhole valve (Restarick comprising one of 88/104/144/166) coupled to a tubing string (Restarick comprising 130/64), wherein the downhole valve comprises an electric motor(Restarick 5:25-35, 7:7-15, 8:16-28), a motor controller (Restarick 5:25-35, 7:7-25, 8:16-28, 9:5-45), one or more sensors (Restarick at least one of 124, 126, 128); monitoring (Restarick 5:35-6:4, 7:15-25, 8:6-35, 8:65-9:40, 11:56-67) one or more downhole parameters with the one or more sensors; and controlling (Restarick 5:35-6:4, 7:15-25, 8:6-35, 8:65-9:40, 11:56-67) an opening of the valve assembly based on the monitored downhole parameters from the one or more sensors.

Regarding claim 32, Restarick teaches:
(Restarick 5:35-6:4, 7:15-25, 8:6-35, 8:65-9:40, 11:56-67) step comprises providing electronic signals by the motor controller to the motor based (Restarick 5:57-6:4, 7:15-25, 8:6-35, 8:65-9:40) on measurements from the one or more sensors.

Regarding claim 33, Restarick teaches:
The method of claim 31, further comprising controlling (Restarick 5:57-6:4, 7:15-25, 8:6-35, 8:65-9:40) a fluid flow rate through the downhole valve based on signals provided by the motor controller.

Regarding claim 34, Restarick teaches:
The method of claim 31, further comprising actuating (Restarick 5:57-6:4, 7:15-25, 8:6-35, 8:65-9:40) the motor based on signals provided by the motor controller.

Regarding claim 35, Restarick teaches:
The method of claim 31, further comprising actuating (Restarick 5:57-6:4, 7:15-25, 8:6-35, 8:65-9:40) the motor based on signals provided by the one or more sensors.

Regarding claim 36, Restarick teaches:
The method of claim 31, further comprising setting a desired parameter (Restarick 5:57-6:4, 7:15-25, 8:6-35, 8:65-9:40) for the valve assembly and controlling (Restarick 5:57-6:4, 7:15-25, 8:6-35, 8:65-9:40) an opening percentage of the valve assembly to achieve the desired parameter.

Regarding claim 38, Restarick teaches:
The method of claim 31, wherein the controlling step comprises automatically (Restarick 5:57-6:4, 7:15-25, 8:6-35, 8:65-9:40) adjusting a valve opening within the valve assembly based on one or more monitored parameters.

Regarding claim 39, Restarick teaches:
The method of claim 31, wherein the monitored parameters comprises at least pressure and temperature (Restarick 8:17-35).

Regarding claim 40, Restarick teaches:
The method of claim 31, wherein the monitored parameters (Restarick 5:57-6:4, 7:15-25, 8:6-35, 8:65-9:40) comprises a valve opening of the valve assembly.

Regarding claim 41, Restarick teaches:
The method of claim 31, further comprising providing (Restarick 6:1-4) positive feedback to the motor controller of an opening of the valve assembly.

Regarding claim 42, Restarick teaches:
The method of claim 31, wherein the controlling (Restarick 5:57-6:4, 7:15-25, 8:6-35, 8:65-9:40) step is performed automatically by the motor controller.

Regarding claim 43, Restarick teaches:
(Restarick 5:57-6:4, 7:15-25) by electronic signals from a remote location.

Regarding claim 44, Restarick teaches:
The method of claim 31, wherein the downhole valve comprises a valve plug (Restarick comprising one of 88/104/144), further comprising selectively actuating (Restarick 5:57-6:4, 7:15-25, 8:6-35, 8:65-9:40) the electric motor to move the valve plug to a desired valve opening.

Regarding claim 45, Restarick teaches:
The method of claim 44, wherein the actuating step comprises moving (Restarick 5:57-6:4, 7:15-25, 8:6-35, 8:65-9:40) the valve plug between a closed position and an open position within the valve assembly based on the monitored downhole parameters.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Restarick in view of Arizmendi (US 20120043092).

Regarding claim 6, Restarick teaches:
The valve of claim 1, but does not describe the structural detail of the motor or expressly state wherein the valve plug is coupled to the electric motor by a drive shaft.
Arizmendi teaches: a downhole valve actuated by a motor coupled to the valve with a shaft (Arizmendi [0037, 0041-0042]).
It would have been considered obvious to one of ordinary skill in the art before the effective filing date or at the time the invention was made to have modified Restarick to include coupling the motor and valve with a shaft in order to allow the operator to customize the flow valve based on the specific characteristics of the well where the valve is to be used. 

Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Restarick in view of McGlothen (US 6863126).

Regarding claim 37, Restarick teaches:
The method of claim 31, further comprising controlling (Restarick 5:57-6:4, 7:15-25, 8:6-35, 8:65-9:40) fluid flow through the valve assembly but does not expressly state controlling fluid flow between an inner portion of the tubing string and an annulus of the tubing string.
(McGlothen 7:34-44) and an inner portion of the tubing string (McGlothen 6:42-67).
It would have been considered obvious to one of ordinary skill in the art before the effective filing date or at the time the invention was made to have modified Restarick to include selecting between injecting, producing, tubular flow, and annular flow in order to allow the operator to customize the flow control device to suit the specific wellbore conditions and desired operations where the flow control device is to be deployed. The examiner notes Restarick incorporates McGlothen by reference. See Restarick 1:8-15.

Prior Art
The following prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Watson (US 10480284) teaches a shifting valve assembly comprising a piston and bellows for regulating fluid flow downhole. 
Restarick-321 (US 6840321) teaches a downhole valve assembly for use in a multilateral well, allowing automatic valve control, simultaneous testing, stimulation, production, and drilling operations in different zones.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Carroll whose telephone number is (571)272-4808. The examiner can normally be reached M-F 2:00-10:00 PM EDT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/David Carroll/           Primary Examiner, Art Unit 3674